Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Rogers et al. (U.S. Patent 5,946,020) 
	Rogers et al. discloses the following claimed subject matter:
	Re-claim 1, a thermal transfer printing apparatus that includes a thermal head (2) and a platen roll (fig.3) and forms an image on printing paper (6) by causing the thermal head to heat an ink ribbon including a plurality of consecutive ink layers, each of which includes sequential panels of a yellow layer, a magenta layer, and a cyan layer and thereby transfer ink while transporting, between the thermal head and the platen roll, the ink ribbon and the printing paper that are superimposed on each other, the thermal transfer printing apparatus comprising:


Re-claim 2, wherein the sensor includes a light emitting unit irradiating the ink ribbon with light and a light receiving unit receiving light that has passed through the ink ribbon. (12; fig.4A)

Re-claim 3, wherein the sensor is provided between an ink ribbon feeding unit that feeds the ink ribbon and the thermal head. (see fig.4A, 5B)

Re-claim 4, wherein the sensor is provided between the thermal head and an ink ribbon collecting unit collecting a used ink ribbon. (implicitly suggested that the sensor can be on the same side (downstream) to thereby determine the ink remaining; col.8, lines 63-67)

Re-claim 5, wherein the sensor detects ink content in a printed region used for formation of an image on the printing paper and ink content in a non-printed region that is not used for image formation. (see col.7, line 22-col.8, line 50)

Re-claim 8, wherein the ink content of the ink layer is detected before image formation. (see arrangement of ribbon monitor 12, fig.4A; col.7)

Re-claim 9, wherein ink content in a printed region of the ink layer that is used for image formation on the printing paper and ink content in a non-printed region of the ink layer that is not used for image formation are detected after the image formation. (see also col.7, line 22-col.8, line 50)

Re-claim 10, wherein the sensor is provided between an ink ribbon feeding unit that feeds the ink ribbon and the thermal head. (12; fig.4A)

Re-claim 11, wherein the sensor is provided between the thermal head and an ink ribbon collecting unit collecting a used ink ribbon. (implicitly suggested that the sensor can be on the same side (downstream) to thereby determine the ink remaining; col.8, lines 63-67)

 	The printing method recited in independent claims 7 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. in view of prior art of record to JP 2016117244 A. 
Rogers et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein the ink ribbon includes sequential panels of a yellow layer, a magenta layer, a cyan layer, and a protection layer; the thermal head transfers the protection layer onto an image formed on the printing paper.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2012/0154505 A1 to Kaechi.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

March 26, 2021